DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavan et al. (US 20170162587 A1, hereinafter Chavan).
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. (US 20170162587 A1, hereinafter Chavan) in view of Wong et al. (US 20130161764 A1, hereinafter Wong)

With regards to claim 1, Chavan discloses a ferroelectric field-effect transistor (FIGS. 5-6) that is enhanced by interface switching modulation, the transistor comprising: 
a gate electrode; (gate electrode 26) 
a silicon channel (semiconductor channel 32, where silicon is the most common semiconductor used in semiconductor devices) between a source and a drain (source and drain 34) of the transistor; 
a ferroelectric layer (ferroelectric layer 14, see Paragraphs [0021] and [0028]) made of ferroelectric material located between the gate electrode and the silicon channel; (See FIG. 5 and Response to Arguments) and 
one or more interface switching modulation (ISM) layers (composite stack 16, comprising layers 18, 20, 22, and 24) located between the gate electrode and the silicon channel, wherein each of the one or more ISM layers comprises: 
a layer of hafnium oxide; (Paragraph [0025]: “In one embodiment, the composite stack is formed to comprise only two different composition non-ferroelectric metal oxides (e.g., only two different composition non-ferroelectric metal oxides are selected from among  TiO.sub.x…HfO.sub.x…”) 
a layer of silicon oxide; (Paragraph [0025]: “However in another embodiment, the composite stack is formed to comprise additional material, for example additionally comprising SiO.sub.x (e.g., within and/or as an elevationally outermost or innermost layer of the composite stack).”) and 
a…titanium oxide (Paragraph [0025]: “In one embodiment, the composite stack is formed to comprise only two different composition non-ferroelectric metal oxides (e.g., only two different composition non-ferroelectric metal oxides are selected from among TiO.sub.x …”) between the layer of hafnium oxide and the layer of silicon oxide.
However, Chavan does not explicitly teach a monolayer of titanium oxide.
Wong teaches a monolayer of titanium oxide (titanium oxide monolayer 238) in a composite stack (see FIG. 8) 
It would have been obvious to one of ordinary skill in the art to modify the titanium oxide layer of Chavan to have the monolayer as taught in Wong, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that a monolayer improves the work function of the device (See Paragraph [0059]) 


With regards to claim 2, Chavan in view of Wong teaches the transistor of claim 1.
Chavan further teaches wherein the one or more ISM layers are located between the gate electrode and the ferroelectric layer. (See FIG. 5) 

With regards to claim 3, Chavan in view of Wong teaches the transistor of claim 2.
Chavan further teaches further comprising second one or more ISM layers located between the ferroelectric layer and the silicon channel. (see FIG. 6) 

With regards to claim 4, Chavan in view of Wong teaches the transistor of claim 1.
Chavan further teaches wherein the layer of hafnium oxide and the layer of silicon oxide in each of the one or more ISM layers is approximately 2 nm thick. (Paragraph [0023]: “An example overall thickness for composite stack 16 is from about 5 Angstroms to about 50 Angstroms, and in one embodiment from about 10 Angstroms to about 20 Angstroms.”) 

With regards to claim 5, Chavan in view of Wong teaches the transistor of claim 1.
Chavan further teaches wherein a work function of the gate electrode and a doping of the silicon channel are designed to generate a predefined on-voltage in the transistor. (Examiner takes official notice that the on-voltage of a transistor is predefined by the work function of the gate electrode and a doping of the channel of the device)

With regards to claim 6, Chavan in view of Wong teaches the transistor of claim 1.
 It should be noted the limitation “wherein the transistor is one of a plurality of transistors forming connections in a neural network, wherein the transistor comprises connections with other neural network nodes” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II.)

With regards to claim 7, Chavan in view of Wong teaches the transistor of claim 1.
Chavan further teaches wherein the ferroelectric layer comprises a plurality of ferroelectric dipoles with polarities that are controlled by a gate voltage, and wherein each of the one or more ISM layers comprises material dipoles with polarities that are controlled by the gate voltage. (See “Advances in Non-Volatile Memory and Storage Technology (Second Edition)” Chapter 11 Ferroelectric Memories, which shows that dipoles of the materials are inherently controlled by the applied voltage/electric field.)

With regards to claim 8, Chavan discloses a ferroelectric tunnel-junction device (FIGS. 7-8) that is enhanced by interface switching modulation, the device comprising: 
a first electrode; (conductor material 42) 
a second electrode; (conductive material 26) 
a ferroelectric layer (ferroelectric layer 14 made of a ferroelectric material, see Paragraphs [0021] and [0028]) comprising a ferroelectric material located between the first electrode and the second electrode; (See FIGS. 7-8 and Response to Arguments) and 
one or more interface switching modulation (ISM) layers (composite stack 16) located between the first electrode and the second electrode, wherein each of the one or more ISM layers comprises: 
a layer of hafnium oxide; (Paragraph [0025]: “In one embodiment, the composite stack is formed to comprise only two different composition non-ferroelectric metal oxides (e.g., only two different composition non-ferroelectric metal oxides are selected from among  TiO.sub.x…HfO.sub.x…”) 
a layer of silicon oxide; (Paragraph [0025]: “However in another embodiment, the composite stack is formed to comprise additional material, for example additionally comprising SiO.sub.x (e.g., within and/or as an elevationally outermost or innermost layer of the composite stack).”) and 
a…titanium oxide (Paragraph [0025]: “In one embodiment, the composite stack is formed to comprise only two different composition non-ferroelectric metal oxides (e.g., only two different composition non-ferroelectric metal oxides are selected from among TiO.sub.x …”) between the layer of hafnium oxide and the layer of silicon oxide.
However, Chavan does not explicitly teach a monolayer of titanium oxide.
Wong teaches a monolayer of titanium oxide (titanium oxide monolayer 238) in a composite stack (see FIG. 8) 
It would have been obvious to one of ordinary skill in the art to modify the titanium oxide layer of Chavan to have the monolayer as taught in Wong, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that a monolayer improves the work function of the device (See Paragraph [0059]) 


With regards to claim 9, Chavan in view of Wong teaches the device of claim 8.
Chavan further teaches wherein the ferroelectric layer is approximately 10 nm thick. (Paragraph [0022]: “An example thickness for insulator material 14 is from about 10 Angstroms to about 200 Angstroms.”) 

With regards to claim 10, Chavan in view of Wong teaches the device of claim 8.
Chavan further teaches wherein the ferroelectric layer is located between the first electrode and the one or more ISM layers. (See FIG. 7) 

With regards to claim 11, Chavan in view of Wong teaches the device of claim 8.
Chavan further teaches wherein the one or more ISM layers are located between the ferroelectric layer and the second electrode. (See FIG. 8) 

With regards to claim 12, Chavan in view of Wong teaches the device of claim 8.
Chavan further teaches wherein the one or more ISM layers comprises a plurality of ISM layers. (See FIGS. 7-8) 

With regards to claim 13, Chavan in view of Wong teaches the device of claim 8.
Chavan further teaches wherein the one or more ISM layers comprises three ISM layers. (See FIGS. 7-8, showing layers 18-22, and Paragraph [0025]) 

With regards to claim 14, Chavan in view of Wong teaches the device of claim 8, 
It should be noted the limitation “wherein the device further comprises connections to a neural network” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II.)

With regards to claim 15, Chavan in view of Wong teaches the device of claim 8.
Chavan further teaches wherein the ferroelectric layer comprises a plurality of ferroelectric dipoles with polarities that are controlled by a voltage applied across the first electrode and the second electrode, and wherein each of the one or more ISM layers comprises material dipoles with polarities that are controlled by the voltage applied across the first electrode and the second electrode. (See “Advances in Non-Volatile Memory and Storage Technology (Second Edition)” Chapter 11 Ferroelectric Memories, which shows that dipoles of the materials are inherently controlled by the applied voltage/electric field.)

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are essentially that 1) the ferroelectric layer 14 of Chavan does not start ferroelectric during processing, and is not “a ferroelectric material” as recited in claim 1, and 2) Chavan does not teach a monolayer of TiO.
With regards to 1) Examiner notes that a device claim is related to the end product, not the processing steps therebetween.  The final product of Chavan contains a ferroelectric material 14, which meets the structural limitations of claim 1.  
Applicant’s arguments are directed to the device being processed differently in the current Application, i.e. you start and end processing of the device with a ferroelectric material. This is not persuasive as Therefore, the limitation “is made of ferroelectric material” is not being granted any patentable weight regarding the method of making the device, since this limitation wouldn't help distinguish the final device of the current Application from the device of at least Chavan.  If Applicant believes the specific material of the ferroelectric device is important, than Applicant is encouraged to more specifically claim what the ferroelectric layer is made of without divulging into the steps of making the device.
With regards to 2) Wong is introduced and further teaches a monolayer of TiO.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812